Title: To John Adams from William Smith, 16 January 1791
From: Smith, William
To: Adams, John



Dear Sir.
Boston 16 Jany. 1791.

By one of the last Posts by direction of the Boston Marine Society, I forwarded you a number of Papers respecting a Marine Hospital.  I now forward you by the Bearer Mr Adams a Plan & Elevation of the Hospital that wou’d be erected by the Society cou’d they obtain permission you will please to make what use of it you may think proper.  This Building on the place that is propos’d wou’d add greatly to the Beauty of the Harbour & relieve a great number of distress’d objects—In a time of Warr would give spirits to Seamen in the public service to know that if any misfortune happen’d to them, they had an Assylum for the remainder of their Days.  The Society have a handsome Capitol at Interest which they wou’d Invest in such a Building, to receive the Interest of their Money untill the Revenue of the Hospital was sufficient to return it.—
Mrs. Smith joins me in Affecte. Regards to you Sir & Mrs. Adams and we are happy to hear that she has again recover’d her Health—I am with Respect Yr Most H Sert

Wm Smith